Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 30, 2017

The Court of Appeals hereby passes the following order:

A17D0438. LANIER 5, LLC v. CERTUSBANK, N. A.

      Lanier 5, LLC (“Lanier”) filed this discretionary application seeking appellate
review of orders entered in two lower court cases, 2014CV1559 and 2015CV1764.
The application is hereby GRANTED. In order to appeal, Lanier must file notices of
appeal in both cases within 10 days of the date of this order.1 The Clerk of Superior
Court is directed to include copies of this order in the records transmitted to the Court
of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/30/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
       See, e. g., Stephenson v. Futch, 213 Ga. 247, 248 (2) (98 SE2d 374) (1957)
(“[T]here is no authority in law for the review of the two judgments in a single bill
of exceptions[.]”).